         Case 3:20-cv-00879-VLB Document 1 Filed 06/25/20 Page 1 of 7




GABRIEL BOGDEN-COZMUTA                           :     CIVIL ACTION
                                                 :     NO.
V.                                               :
                                                 :
GRANBY URGENT CARE, LLC;                         :
OCCUPATIONAL MEDICINE OF THE                     :
NORTHEAST LLC (dba THE                           :
DOCTORS TREATMENT CENTER);                       :
BLOOMFIELD URGENT CARE LLC; AND                  :
STEPHEN A. KEI                                   :     JUNE 25, 2020

                                      COMPLAINT

Introduction

     1. This is an action brought by Plaintiff Gabriel Bogden-Cozmuta as a result of

        the unlawful and retaliatory actions of Defendants Granby Urgent Care, LLC,

        Occupational Medicine of the Northeast, LLC, dba The Doctors Treatment

        Center, and Bloomfield Urgent Care, LLC (“Defendants”) in violation of Fair

        Labor Standards Act, 29 U.S.C. § 201 et seq. (hereinafter “FLSA”) for

        Defendants’ retaliation against Plaintiff for his objections to Defendants’

        violations of FLSA.

Jurisdiction

     2. This Court has jurisdiction over Plaintiff’s FLSA claims pursuant to 28 U.S.C.

        § 1331.

     3. Venue is proper in this district under 28 U.S.C. § 1391(b)-(c) because the acts

        or omissions giving rise to claims in this Complaint took place in this judicial

        district.

     4. This court has personal jurisdiction over Defendants because they transact

        business in the State of Connecticut, and employ individuals in the State of

        Connecticut.
                                             1
          Case 3:20-cv-00879-VLB Document 1 Filed 06/25/20 Page 2 of 7



Parties

   5. Plaintiff, Gabriel Bogden-Cozmua, is an individual who at all times relevant to

      this Complaint resided in the judicial district of Connecticut. At all times relevant

      to this Complaint, Plaintiff was jointly employed by Defendants Granby Urgent

      Care, LLC, Occupational Medicine of the Northeast, LLC, dba The Doctors

      Treatment Center, and Bloomfield Urgent Care, LLC.

   6. Defendant Granby Urgent Care, LLC, ("Granby Urgent Care"), is a

      Connecticut limited liability company with principal offices located at 7 Mill

      Pond Road, Granby, Connecticut. Defendant Granby Urgent Care transacts

      business in the State of Connecticut and is an employer engaged in interstate

      commerce as that term is defined under the FLSA.

   7. Defendant Occupational Medicine of the Northeast, LLC, dba The Doctors

      Treatment Center ("Occupational Medicine"), is a Connecticut limited liability

      company with principal offices located at 240 East Street, Plainville

      Connecticut. Defendant Occupational Medicine transacts business in the

      State of Connecticut and is an employer engaged in interstate commerce as

      that term is defined under the FLSA.

   8. Defendant Bloomfield Urgent Care, LLC ("Bloomfield Urgent Care"), is a

      Connecticut limited liability company with principal offices located at 16

      Mountain Avenue, Bloomfield, Connecticut. Defendant Bloomfield Urgent

      Care transacts business in the State of Connecticut and is an employer

      engaged in interstate commerce as that term is defined under the FLSA.

   9. At all relevant times, Defendants Granby Urgent Care, Occupational

      Medicine, and Bloomfield Urgent Care participated in an integrated

      enterprise by which Defendants jointly employed Plaintiff. Defendants are an
                                             2
       Case 3:20-cv-00879-VLB Document 1 Filed 06/25/20 Page 3 of 7



      integrated or joint employer of the plaintiff and provide urgent care medical

      services in Connecticut.

   10. Defendant Stephen A. Kei, M .D. (“Defendant Kei”, and together with Granby

      Urgent Care, Occupational Medicine and Bloomfield Urgent Care, the

      “Defendants”) owns and operates Granby Urgent Care, Occupational

      Medicine, and Bloomfield Urgent Care.

   11. Barbara Kei is Dr. Kei’s wife and the Operations Manager of Granby Urgent

      Care, Occupational Medicine, and Bloomfield Urgent Care.

   12. During Plaintiff’s employment, Defendant Kei was a joint employer along with

      Granby Urgent Care, Occupational Medicine, and Bloomfield Urgent Care

      because, directly or indirectly, he controlled Plaintiff’s work conditions.

   13. Defendants regularly scheduled Plaintiff to work, and Plaintiff in fact did work

      in his capacity as a Physician Assistant, at Granby Urgent Care,

      Occupational Medicine, and Bloomfield Urgent Care at various times

      throughout his period of employment with the Defendants.

   14. Defendants regularly scheduled Plaintiff to work at Granby Urgent Care,

      Occupational Medicine, and Bloomfield Urgent Care. No differentiation as to

      work location or duty station with respect to Plaintiff's employment by these

      corporate locations was ever reflected in Plaintiff's paycheck.

Factual Background

   15. Plaintiff began working for Defendants as a Physicians Assistant in March

      2016.

   16. On July 10, 2018, Plaintiff spoke with Barbara Kei regarding his entitlement

      to overtime pay and gave her documentation including a Fifth Circuit Court of

      Appeals decision supporting his position that the Defendants owed him

      overtime wages for hours worked in excess of forty hours in any week at or

                                            3
    Case 3:20-cv-00879-VLB Document 1 Filed 06/25/20 Page 4 of 7



   among any of the corporate locations.

17. Several days later, on July 19, 2018, Plaintiff emailed Mrs. Kei to find out

   whether Defendants would pay him the overtime wages to which he was

   entitled. He also informed Mrs. Kei of his intention to report his overtime

   wage concerns to the Connecticut Department of Labor ("DOL"). Mrs. Kei

   did not respond to Plaintiff’s email.

18. On July 19, 2018, Plaintiff and Defendant Kai communicated with each other

   by text message. In those text messages Plaintiff informed Defendnat Kai

   that he was concerned that he was due overtime that he was not getting

   paid. Defendant Kai claimed that Plaintiff was a highly compensated worker

   and exempt from overtime, to which Plaintiff replied that this exemption did

   not apply to Physicians Assistants.

19. Defendants retaliated against Plaintiff for these internal complaints regarding

   wage and hour violations.

20. On or about July 20, 2018, Defendant Kei communicated with Plaintiff via

   text message, and stating he would reduce Plaintiff's hours to less than forty

   hours per week.

21. After this text message to Plaintiff, Defendants cut Plaintiff's hours at

   Bloomfield Urgent Care by approximately half.

22. On September 12, 2018, Plaintiff reported Defendants' failure to pay him

   overtime wages to DOL.

23. Upon information and belief, Defendants were aware of this complaint to the

   DOL.

24. In further retaliation for Plaintiff’s complaints, on September 23, 2018

   Defendants released the October work schedule for the Bloomfield location,

   which reflected that the Plaintiff's hours at Bloomfield Urgent Care had been

                                           4
    Case 3:20-cv-00879-VLB Document 1 Filed 06/25/20 Page 5 of 7



   cut to zero.

25. After October 2018, Defendants never scheduled Plaintiff to work at

   Bloomfield Urgent Care.

26. Before Plaintiff made overtime pay complaints, Plaintiff was regularly

   scheduled to work at Bloomfield Urgent Care.

27. On October 18, 2018, Plaintiff and Defendant Kei discussed Plaintiff’s

   complaints that he was not paid overtime for work performed. Defendant Kei

   told Plaintiff that Mrs. Kei was “reviewing overtime currently.”

28. On October 23, 2018, Plaintiff emailed Mrs. Kei and asked her whether she

   had looked into whether he was owed overtime.

29. Defendants continued to retaliate against Plaintiff for these complaints

   regarding overtime pay that he was owed by the Defendants.

30. Defendants began to reduce the number of scheduled support staff to assist

   Plaintiff with his work duties.

31. On December 6, 2018, Defendants issued a disciplinary memo to Plaintiff for

   the first time during his tenure as their employee.

32. Under the terms of Plaintiff’s employment contract, he was required to give

   at least ninety days of notice of his departure.

33. On December 16, 2018, Plaintiff tendered his ninety day letter of resignation

   for full time employment with the expectation that under the terms of the

   employment contract, he would continue to work for Defendants until March

   16, 2019.

34. In continuing retaliation for Plaintiff’s earlier complaints, on December 29,

   2018, Dr. Kei, threatened to "contact the state licensing board to investigate

   [Plaintiff's] ability to be a licensed PA."

35. Two days later, by letter dated December 31, 2018, Defendants terminated

                                           5
    Case 3:20-cv-00879-VLB Document 1 Filed 06/25/20 Page 6 of 7



   Plaintiff’s employment.


            COUNT ONE: RETALIATION IN VIOLATION OF THE FAIR
                        LABOR STANDARDS ACT

36. Based on the foregoing, Defendants retaliated against Plaintiff in violation of

   the Fair Labor Standards Act.

37. Plaintiff made internal complaints regarding not being paid for overtime work

   to Defendant Kei and Mrs. Kei.

38. Plaintiff also made external complaints to the DOL regarding not being paid

   overtime for hours worked over 40 hours per week. Defendants were aware

   of Plaintiff’s complaints to the DOL.

39. After Plaintiff’s complaints Defendants engaged in acts of retaliation against

   Plaintiff, including reducing Plaintiff’s scheduled work hours, reducing

   necessary support staff to assist Plaintiff in conducting work duties, issuing a

   warning to Plaintiff, threatening to file a complaint with the state licensing

   board to remove Plaintiff’s Physicians Assistant license, and terminating

   Plaintiff’s employment on December 31, 2018.

40. Plaintiff engaged in protected activity under the FLSA.

41. Defendants had knowledge of Plaintiff’s protected activity.

42. Defendants took adverse actions against Plaintiff after his protected activity,

   and there is a causal connection between Plaintiff’s protected activity and

   Defendants’ adverse actions against Plaintiff for that protected activity.

43. Defendants’ violation of the FLSA in retaliating against Plaintiff was willful.

44. Plaintiff has sustained damages as a result of Defendants’ willful violation of

   the FLSA, including, but not limited to, lost compensation and benefits,

   liquidated damages, attorneys’ fees and costs.


                                           6
      Case 3:20-cv-00879-VLB Document 1 Filed 06/25/20 Page 7 of 7



Demand for Relief

WHEREFORE, Plaintiff claims:

           a.    Liquidated damages under the FLSA;

           b.    Reinstatement of Plaintiff to his prior position of employment
                 or a comparable position or, in the alternative, award him
                 front pay damages;

           c.    Attorney's fees and costs;

           d.    Lost wages; and

           e.    Grant Plaintiff such other and further relief as this Court
                 deems fair, just and equitable.



                                    PLAINTIFF,
                                    GABRIEL BOGDEN-COZMUTA


                                    By     /s/ Claire M. Howard
                                     Claire M. Howard (ct29654)
                                     Madsen, Prestley & Parenteau, LLC
                                     402 Asylum Street
                                     Hartford CT 06103
                                     Juris No. 415600
                                     Phone: (860) 246-2466
                                     Fax: (860) 246-1794
                                     Email: choward@mppjustice.com
                                     His attorneys




                                         7
